                                                                          FILE
                   IN THE UNITED STATES DISTRICT COURT                      SEP O9 2019
                       FOR THE DISTRICT OF MONTANA                     C/i~·.Y.:.S    District Cour
                                                                           ISuf\;IM _Of Montana
                             BILLINGS DIVISION                                   issoula




  UNITED STATES OF AMERICA,
                                                    CR 13-16-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER

  JACOB KRAUS,

                        Defendant.


        On September 9, 2019, Defendant Jacob Kraus appeared before the Court

for his initial appearance on a petition alleging he violated conditions of his

supervised release. Defendant waived his right to a preliminary hearing on the

petition. The United States requested that Defendant be detained pending his final

revocation hearing, and Defendant did not oppose detention.

        Pursuant to Fed. R. Crim. P. 32.l(a)(6) and 18 U.S.C. § 3143(a), a judicial

officer shall order that a defendant awaiting a final disposition on a petition

alleging violations of supervised release be detained "unless the judicial officer

finds by clear and convincing evidence that the person is not likely to flee or pose a

danger to the safety of any other person or the community" if the defendant were

                                           1
released from custody. 18 U.S.C. § 3143(a); United States v. Loya, 23 F.3d 1529,

1531 (9th Cir. 1994) (applying standards for release under§ 3143 to the issue of

detention or release relative to a petition alleging violations of supervised release).

A defendant bears the burden of establishing by clear and convincing evidence that

he is entitled to release under§ 3143. Fed. R. Crim. P. 32.l(a)(6).

      Because Defendant has does not oppose detention he has not met his burden

of demonstrating that he is entitled to release. Therefore, based on the present

record the Court finds there is no clear and convincing evidence to support a

finding that the Defendant is not likely to flee or pose a danger to the safety of any

other person or the community ifhe were released from custody.

      Accordingly, pursuant to Fed. R. Crim. P. 32.l(a)(6) and 18 U.S.C. §

3143(a), IT IS HEREBY ORDERED the Defendant is committed to the custody

of the Attorney General or his designated representative for confinement in a

corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. The Defendant shall be

afforded a reasonable opportunity for private consultation with defense counsel.

On order of a court of the United States or on request of an attorney for the

Government, the person in charge of the corrections facility shall deliver the




                                           2
Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

      DATED this 9th day of September, 2019.



                                       atle~n L. DeSoto
                                      United States Magistrate Judge




                                        3
